In The
                              Court of Appeal
               Sixth Appellate District of Texas at Texarkana


                                      No. 06-21-00035-CR



                              BRADY ALLAN GOSS, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee




                             On Appeal from the 6th District Court
                                   Lamar County, Texas
                                   Trial Court No. 28630




                          Before Morriss, C.J., Stevens and Carter,* JJ.
                           Memorandum Opinion by Justice Stevens




____________
*Jack Carter, Justice, Retired, Sitting by Assignment
                                      MEMORANDUM OPINION

           A Lamar County jury convicted Brady Allan Goss of (1) possession of less than a gram

of a Penalty Group 1 controlled substance1 and (2) online solicitation of a minor.2 After prior

convictions were proved, Goss was sentenced to ninety-nine years’ imprisonment on each count,

and the sentences were ordered to run concurrently.

           On appeal, Goss only challenges the punishment range applied to him for the state jail

felony conviction of possession of less than one gram of a controlled substance. Because we

find that (1) the punishment range of twenty-five to ninety-nine years or life was available due to

the evidence of prior convictions, and (2) the punishment range was properly included in the

jury’s verdict form, we overrule both points of error and affirm the trial court’s judgments.

I.         Background

           At trial,3 the State proved that, on or around November 18, 2019, Goss possessed less

than a gram of methamphetamine, which is a Penalty Group 1 controlled substance. 4 The State

presented evidence that Goss had previously been convicted of indecency with a child. 5 This

subjected the possession conviction to the punishment range of a third-degree felony.6 Goss also


1
    See TEX. HEALTH & SAFETY CODE ANN. § 481.115(b) (Supp.).
2
    See TEX. PENAL CODE ANN. § 33.021 (Supp.).
3
 In the same trial, Goss was acquitted of count one, which alleged evading arrest or detention with a motor vehicle
(with a prior conviction for same), and count three, another state jail felony allegation of possession of a controlled
substance.
4
    See TEX. HEALTH & SAFETY CODE ANN. § 481.102(6) (Supp.).
5
    See TEX. PENAL CODE ANN. § 21.11.
6
    See TEX. PENAL CODE ANN. § 12.35(c).
                                                          2
pled true to two other prior convictions, exposing him to the enhanced punishment range of

twenty-five to ninety-nine years or life.7

II.        State Jail Felony Punishments

           Section 12.35 of the Texas Penal Code governs the sentencing for one convicted of a

state jail felony. Punishment for a state jail felony is limited to not less than 180 days and not

more than two years’ incarceration. See TEX. PENAL CODE ANN. § 12.35(a). If, however, it is

shown that a deadly weapon was used or exhibited during the commission of the state jail felony

or that the accused previously had been convicted of certain enumerated offenses, on conviction

the accused is subject to the punishment range of a third-degree felony. See TEX. PENAL CODE

ANN. § 12.35(c).8 Such a conviction is referred to as an aggravated state jail felony conviction.

See State v. Kahookele, No. PD-0617-20, 2021 WL 5917232, at *2 (Tex. Crim. App. Dec. 15,

2021); State v. Webb, 12 S.W.3d 808, 811 (Tex. Crim. App. 2000).

           An aggravated state jail felony may subject a convicted defendant to an enhanced range

of punishment for habitual offenders. Where a defendant is convicted of an aggravated state jail

felony and the State proves that the defendant has previously been convicted of two prior,

sequential felonies, exclusive of non-aggravated state jail felonies, the punishment range is

enhanced to not less than twenty-five years and not more that ninety-nine years or life

imprisonment. See TEX. PENAL CODE ANN. § 12.42(d); Kahookele, 2021 WL 5917232, at *2.


7
    See TEX. PENAL CODE ANN. § 12.42(d).
8
 These enumerated offenses are commonly referred to as “3g” offenses and include crimes such as
trafficking/continuous trafficking of persons, indecency with a child, murder or capital murder, sexual and
aggravated sexual assault, continuous sexual assault of child, and aggravated kidnapping, inter alia. See TEX. CODE
CRIM. PROC. ANN. art. 42A.054 (Supp.).
                                                        3
But if it is shown on conviction for an aggravated state jail felony that the defendant has one

prior felony conviction, exclusive of a non-aggravated state jail felony conviction, then the

defendant is subject to the punishment range of a second-degree felony. See TEX. PENAL CODE

ANN. § 12.425(c).

III.        Punishment Range of Twenty-Five to Ninety-Nine Years or Life Properly Available9
            In his first point of error, Goss complains that the ninety-nine-year sentence for the state

jail felony of possession of less than one gram of methamphetamine is outside the available

range of punishment. Upon review of the law and evidence, we reject Goss’s argument.

            After the jury returned its guilty verdicts, the State read various enhancing allegations:

two distinct prior convictions for indecency with a child and a prior conviction for failure to

register as a sex offender.10 Goss pled true to all three prior convictions. The State also admitted

judgments proving all three prior convictions.

            The first prior conviction for indecency with a child subjected Goss’s state jail felony

possession conviction to the punishment range of a third-degree felony because it was classified

as an aggravated state jail felony. See TEX. PENAL CODE ANN. § 12.35(c). The conviction for

failure to register as a sex offender,11 which occurred after the second indecency with a child



9
 The State argues that Goss waived his complaint by not objecting to the indictment at trial. See TEX. CODE CRIM.
PROC. ANN. art. 1.14(b). There is no requirement that enhancement allegations be included in the indictment. See
Brooks v. State, 957 S.W.2d 30, 32 (Tex. Crim. App. 1997). The State does not identify which defect in the
indictment required Goss to object. As a result, we address the merits of his argument.
10
  Specifically, the State alleged convictions for indecency with a child in counts two and three, cause number 23010,
in the Sixth Judicial District Court of Lamar County on February 24, 2009, and a conviction on April 2, 2015, in the
same court under cause number 25873, for failure to comply with a convicted sex offender’s duty to register.
11
     The record established that the prior conviction for failure to register was a second-degree felony.
                                                              4
conviction was final, enhanced Goss’s punishment range to twenty-five to ninety-nine years or

life under Section 12.42(d) of the Texas Penal Code.

       Initially, Goss argued on appeal that while the first indecency with a child conviction

subjected him to the punishment range of a third-degree felony pursuant to Section 12.35(c) of

the Texas Penal Code, the State could only then enhance his punishment to a second-degree

felony because of Section 12.425(c) of the Texas Penal Code. Under that statute, an aggravated

state jail felony’s punishment range is raised to that of a second-degree felony upon proof of one

prior felony conviction other than one punishable under Penal Code § 12.35(a) (i.e., a non-

aggravated state jail felony). See TEX. PENAL CODE ANN. § 12.425(c).

       Goss concedes, though, that a Texas Court of Criminal Appeals opinion, published after

his appeal was filed, rendered that argument moot. In December 2021, the Texas Court of

Criminal Appeals issued its opinion in Kahookele, 2021 WL 5917232. Kahookele, like Goss,

was convicted of an aggravated state jail felony. The prosecution then proved two prior,

sequential felony convictions, which enhanced the punishment range to twenty-five to ninety-

nine years or life. See Kahookele, 2021 WL 5917232, at *4–5.

       a.      Caption of the Indictment Did Not Limit Enhancement
       Next, Goss points to the indictment’s caption, where the State cited Section 12.425(c) of

the Texas Penal Code right after the statute for the offense of possession (Health and Safety

Code § 481.115) and aggravated state jail felony offense (Texas Penal Code § 12.35(c)). Goss

argues that, by citing Section 12.425(c), the State was limited to that statute’s enhancement

range, i.e., that of a second-degree felony.     Goss, however, provides no authority for his


                                                5
argument. Generally, “indictment captions are not considered part of the charging instrument.”

Lennox v. State, 613 S.W.3d 597, 605 n.7 (Tex. App.—Texarkana 2020, pet. granted); Adams v.

State, 222 S.W.3d 37, 53 (Tex. App.—Austin 2005, pet. ref’d). Further, none of the requisites of

an indictment require the State to identify specific statutory references. See TEX. CODE CRIM.

PROC. ANN. art. 21.02.12 As a result, the indictment’s caption did not limit the State’s ability to

pursue enhanced punishment.

        b.       No Confusion About Enhancement Application
        At oral argument, Goss also suggested that the record demonstrated confusion among the

parties and the trial court about the level of punishment enhancements the State would pursue.

He refers to a discussion before voir dire where the trial court referred to the first three counts,

all of which were state jail felonies. The trial court noted that each of those counts included

“habitual offender enhancements” in the indictment. The trial court stated that those state jail

felonies would be subject to the punishment range of a second-degree felony. The State then

corrected the trial court:

        [T]he State has alleged in each of the three state jail offenses a prior conviction
        for an aggravated offense which would render the state jails punishable under
        [Penal Code §] 12.35(c). They are then functionally identical to a third degree
        felony, are subject to enhancement to the [twenty-five] to life range.

When asked if he agreed with the State’s position, Goss answered that he had discussed the

matter with the State’s attorney, who had “sent [defense counsel] a case [a] while back.” From

the context, that most likely was a reference to the Austin Court of Appeals’ opinion in


12
  Goss does not claim, on appeal, that he did not receive notice of the State’s intent to seek an enhanced punishment
range or that he was in any way surprised by evidence used to enhance his range of punishment. Likewise, he made
no such complaints or objections to the trial court.
                                                         6
Kahookele, which at that moment was pending discretionary review at the Texas Court of

Criminal Appeals.13 See State v. Kahookele, 604 S.W.3d 200 (Tex. App.—Austin 2020), aff’d

2021 WL 5917232, at *2.

         At no point during this discussion, or elsewhere in the trial record, did Goss object to the

State’s pursuit of the twenty-five to ninety-nine years or life punishment range. Goss did not

express shock or surprise at that strategy. Goss also never claimed a lack of notice that he faced

the highest sentencing range available. For those reasons, we do not read the above exchange as

demonstrating confusion about the enhancement issue on the part of the parties or the trial court.

Goss may not have agreed with the State or the Austin court’s holding in Kahookele, but we find

nothing in the record to suggest that he was confused about the range of punishment to which he

was subject or that the trial court was confused about the matter.14

IV.      No Error in the Charge’s Verdict Form
         In his second point of error, Goss complains that the verdict form in the trial court’s

charge to the jury should have limited consideration to the punishment range of a second-degree

felony. For the reasons explained above, the enhanced punishment range of twenty-five to

ninety-nine years or life was supported by the evidence of prior convictions. Thus, there was no




 Goss’s trial was held in April 2021. The Texas Court of Criminal Appeals granted review for Kahookele on
13

October 28, 2020.
14
  The State argues that the above exchange demonstrates that Goss acquiesced in the State’s pursuit of the twenty-
five to ninety-nine years or life punishment range. Rather, we read this exchange as Goss acknowledging “the
current state” of the law regarding Kahookele’s posture at the time of trial, but not expressly agreeing that the higher
enhancement range was appropriate.
                                                           7
error in the verdict form allowing for such a punishment range. We, therefore, overrule the

second point of error.15

         The trial court’s judgments are affirmed.




                                                       Scott E. Stevens
                                                       Justice

Date Submitted:            February 2, 2022
Date Decided:              March 7, 2022

Do Not Publish




15
  In his brief, Goss also raised a third point of error, alleging that the State used one prior conviction for indecency
with a child to both aggravate the state jail felony conviction for possession and also as one of the two sequential
prior convictions necessary to enhance the range of punishment to twenty-five to ninety-nine years or life. That
said, in his reply brief, Goss acknowledged that there were in fact two distinct prior convictions for indecency with a
child. On the same date, February 24, 2009, the Sixth Judicial District Court of Lamar County entered judgments
for counts two and three in cause number 23010, both for the offense of indecency with a child.
                                                           8